      CASE 0:19-cv-03051-SRN-HB Document 71 Filed 02/24/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Brock Fredin,                                     Civil File No. 19-cv-3051 (SRN/HB)

                      Plaintiff,

vs.                                                   DORSEY DEFENDANTS’
                                                      NOTICE OF NO REPLY
Grace Elizabeth Miller, et al.,

                      Defendants.



       Pursuant to LR 7.1(c)(3)(A)(ii), Defendants Dorsey & Whitney LLP, David

Green, and Peter Mayer hereby notify the Court that no reply will be filed as to their joint

motion to dismiss, ECF No. 29.

Dated: February 24, 2020                       DORSEY & WHITNEY LLP


                                               By s/ Eric R. Sherman
                                                   Peter M. Lancaster (#0159840)
                                                   lancaster.peter@dorsey.com
                                                   Eric R. Sherman (#0331430)
                                                   sherman.eric@dorsey.com
                                                   50 South Sixth Street, Suite 1500
                                                   Minneapolis, MN 55402
                                               Telephone: (612) 340-2600
                                               Facsimile: (612) 340-2868

                                               Attorneys for Defendants Dorsey &
                                               Whitney LLP, David Green, and Peter
                                               Mayer
